Citation Nr: 1725915	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-04 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active duty for training service from June 1989 to October 1989 and active duty service from November 1990 to June 1991, with additional periods of service.  This matter was previously before the Board in August 2015, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran underwent a VA examination in October 2015, in which the VA examiner concluded that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-5 criteria.  However, for cases certified to the Board prior to August 4, 2014, as this case was, the diagnosis of PTSD must be in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  See Schedule for Rating Disabilities-Mental Disorders and Definition of Psychosis for Certain VA Purposes, 79 Fed. Reg. 45,093 (Aug, 4, 2014) (Applicability Date) (updating 38 C.F.R. §4.125 to reference DSM-V).  

The examiner also noted that, apart from the Veteran's past alcohol abuse, now in full remission, the Veteran does not meet the criteria for any other mental health disorder.  To support his conclusions, the VA examiner stated that the Veteran's reported military stressors do not meet criterion A specifications, that the Veteran did not endorse symptoms of PTSD related to any military stressor, and that the Veteran does not have a diagnosis of PTSD related to his military service or stressors..  

However, with regard to the Veteran's reported military stressors, the VA examiner also references the Veteran's claims that he was present during SCUD missile attacks, where he also saw a barracks hit by a SCUD missile and the aftermath of that attack.  The examiner also indicated that the Veteran directly experienced a traumatic event under the criterion A diagnostic criteria section of the report, and stated that "[a] SCUD missile attack more likely than not is related to fear of hostile military or terrorist activity; however, the stressor reported by the Veteran during this evaluation was not adequate to support a diagnosis of PTSD."  The examiner does not elaborate on the apparent inconsistencies within the examination report concerning the Veteran's claimed stressor.

Additionally, while the examiner referenced Dr. G.A.V.'s March 2012 and May 2015 neurological evaluations and psychological testing of the Veteran in her opinion, the examiner does not discuss or address Dr. G.A.V.'s findings in adequate detail.  Specifically, the examiner noted but did not discuss the results of some of the psychological tests performed on the Veteran showing anxiety, boredom, anger, frustration, depression, and psychotic features, and also failed to discuss symptoms endorsed on a Post-Traumatic Stress Symptom Inventory beyond stating that they did not meet criteria for a diagnosis of PTSD; the examiner also noted that Dr. G.A.V. diagnosed the Veteran with avoidant personality disorder in May 2015, but does not address that diagnosis in her opinion.  This is particularly troubling in light of the examiner's assertions that the Veteran does not meet the criteria for any mental health disorder and did not endorse any symptoms of PTSD.  

In light of the foregoing deficiencies, the Board finds that the October 2015 VA examination is inadequate for adjudication purposes.  Consequently, the Board finds that a remand is necessary in order to obtain another opinion which addresses the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his claimed psychiatric disorder by a psychiatrist or a psychologist, who has not previously examined the Veteran.  The entire claims file, including all electronic files, must be reviewed by the examiner. 

The examiner is asked to determine if the Veteran currently meets (or met at any time during the pendency of this appeal, even if currently resolved) the diagnostic criteria for a diagnosis of PTSD or any other psychiatric disorder, under DSM-IV.  The examiner must clearly identify each psychiatric disorder found at any time during the course of the appeal (to include avoidant personality disorder and PTSD).

If the examiner finds the Veteran currently does not, and did not at any time during the course of the appeal, meet the diagnostic criteria for a diagnosis of PTSD, or any other psychiatric diagnosis, the examiner must explain why the diagnoses of PTSD, or any other psychiatric diagnoses, reflected in the record during the course of the appeal, are not valid diagnoses.  

The examiner must opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently diagnosed psychiatric disorders (to include avoidant personality disorder and PTSD), either commenced during or is otherwise etiologically related to the Veteran's period of service. 

If PTSD is diagnosed, the examiner must specify the stressor(s) upon which the diagnosis was based, to include whether the stressor is related to fear or hostile military or terrorist activity.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

2.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




